Appellee filed a motion herein, with due notice to appellant, to strike pages 68 to 89 of the record, on the ground that "said matter is made up of an assignment of error, statement of facts and brief and reply brief on appeal from the County Court to the Circuit Court of Lauderdale County, and that it is improperly embodied in the appeal record, and only serves to encumber the record."
The assignment of error in the Circuit Court is a part of the record of the trial in that court from the County Court, and not due to be stricken. But the briefs thereon, filed in the Circuit Court, are not properly part of the *Page 286 
record to be transmitted here on appeal and should be stricken. They should not have been incorporated therein.
Rule No. 2 of this Court directs what the transcript of the record in the trial court should contain, and no provision is made therein for incorporating briefs filed in a lower court.161 Miss. 903.
The motion, therefore, is sustained as to the statements of fact, arguments and briefs filed in the Circuit Court, set forth on pages 71 to 89, inclusive, of the transcript here; but overruled as to the assignment of errors, on pages 68 to 70, inclusive, of the transcript.
So ordered.